Exhibit 99.1 AT THE COMPANY AT CAMERON ASSOCIATES Robert Wilson – Chief Financial Officer Alison Ziegler212/554-5469 FOR IMMEDIATE RELEASE Providence Service Corporation Reports Q2 4 Results Second Quarter Highlights: ● Completed purchase of Ingeus Limited effective May 30, 2014 ● Expanded borrowing capacity by $75 million and repaid balance of convertible notes ● Net income increased 13.5% to $6.7 million and included $2.5 million of acquisition costs ● Diluted EPS of $0.46 compared to $0.43 in the second quarter of 2013 ● Adjusted EBITDA increased 35.2% to $21.2 million TUCSON, ARIZONA – August 6, 2014 The Providence Service Corporation (Nasdaq: PRSC) today announced its financial results for the second quarter ended June 30, 2014. Second Quarter 201 4 Results For the second quarter of 2014, the Company reported revenue of $344.0 million, an increase of 19.6% from $287.6 million in the second quarter of 2013. Non-emergency transportation services (NET) revenue grew 9.3% to $216.3 million in the second quarter of 2014, from $197.9 million in the second quarter of 2013. The increase was due primarily to overall membership increases, expansion in certain markets and new contracts in Maine, Utah and Rhode Island. The increase in revenue was partially offset by the termination of contracts in Wisconsin in 2013. Human services revenue increased 10.1% to $98.8 million, from $89.8 million in the second quarter of 2013. With the completed acquisition of Ingeus Limited, a global workforce development company, on May 30, 2014, the Company created a third reportable segment: Workforce Development Services. Workforce development services revenue was $28.8 million for the second quarter of 2014, which represents Ingeus’ contribution for the month of June. Net income was $6.7 million, or $0.46 per diluted share, in the second quarter of 2014 compared to net income of $5.9 million, or $0.43 per diluted share, in the second quarter of 2013. Net income in the second quarter of 2014 included approximately $2.5 million in acquisition related costs primarily associated with the acquisition of Ingeus Limited. EBITDA (non-GAAP) for the second quarter of 2014 was $18.6 million compared to $15.2 million in the second quarter of 2013. Adjusted EBITDA (non-GAAP) for the second quarter of 2014 increased 35.2% to $21.2 million compared to $15.7 million in the second quarter of 2013. A reconciliation of net income to EBITDA and Adjusted EBITDA is presented below. The Company had approximately 19.5 million individuals eligible to receive services under its NET Services contracts at June 30, 2014, an increase of 13.4% from approximately 17.2 million at June 30, 2013. Providence’s direct Human Services client census at June 30, 2014 was approximately 59,900, up 12.8% from 53,100 at June 30, 2013. Workforce Development client census at June 30, 2014 was approximately 250,500. Year to Date 2014 Results For the first six months of 2014, the Company reported revenue of $633.4 million, an increase of 11.3%, compared to $569.1 million in the first six months of 2013. NET services revenue grew 6.0% to $414.4 million in the first half of 2014 from $391.0 million in the prior year period. Human services revenue increased 6.8% to $190.1 million, up from $178.1 million in the first half of 2013. Workforce development services revenue was $28.8 million, which entirely related to the inclusion of Ingeus for June. more— 64 E. Broadway Blvd. ● Tucson, Arizona 85701 ●Tel 520/747-6600 ●Fax 520/747-6605 ●www.provcorp.com Providence Service Corporation Page 2 Net income was $13.0 million, or $0.91 per diluted share, in the first half of 2014. This compares to net income of $12.6 million, or $0.91 per diluted share, in the first half of 2013. Net income in the first six months of 2014 included approximately $4.3 million in acquisition related costs primarily associated with the Ingeus Limited transaction. EBITDA (non-GAAP) for the first six months of 2014 was $34.4 million compared to $32.0 million in in the same period last year. Adjusted EBITDA (non-GAAP) for the first six months of 2014 was $39.4 million, representing an increase of 21.0% from $32.5 million in the same period last year. A reconciliation of net income to EBITDA and Adjusted EBITDA is presented below. During the first half of 2014, the Company generated a total of $18.3 million in cash from operations. At June 30, 2014, the Company had unrestricted cash and cash equivalents of $123.0 million as well as approximately $102.3 million available for borrowing under the recently amended and restated senior secured credit facility. Long-term obligations at June 30, 2014 were $191.6 million. “We are pleased to report our initial quarter after consummation of the Ingeus acquisition, which comprises our new Workforce Development Services segment,” said Warren Rustand, Chief Executive Officer. “We believe that Ingeus is well positioned to enable us to successfully pursue growth opportunities on a global basis. “We also reported solid financial results in our legacy businesses in the quarter. Our NET Services segment continues to grow through market expansion as well as new contracts and has maintained its recent margin improvements. While we experienced revenue growth in our Human Services segment due primarily to the Texas foster care contract that began in 2013, costs related to this contract are still higher than anticipated. We have worked hard with the state to evaluate options to continue forward, and have concluded it is in the best interest of our stakeholders, including the communities and children we serve and our shareholders, to exit this contract through an orderly transition. We also continue to focus significant resources on rapid performance improvement in certain other key markets. We are pleased with the progress we have made, and expect to make over the balance of 2014. “During the second quarter of 2014 we were also able to pay off the balance owed on our convertible debt and, additionally, expanded the capacity of our revolving line of credit by $75.0 million. We continue to pursue financially compelling service expansion opportunities to extend our mission of creating healthier communities.” Conference Call Providence will hold a conference call at 11:00 a.m. EDT (8:00 a.m. PDT/MST) Thursday, August 7, 2014 to discuss its financial results and corporate developments. Interested parties are invited to listen to the call live over the Internet at http://investor.provcorp.com. The call is also available by dialing (866) 515-2907, or for international callers (617) 399-5121, and by using the passcode 32309413. A replay of the teleconference will be available on http://investor.provcorp.com. A replay will also be available until August 14, 2014 by dialing (888) 286-8010 or (617) 801-6888 and using passcode 66142782. About Providence Providence is a Tucson, Arizona-based company that provides and manages government sponsored human services, innovative global employment services and non-emergency transportation services. It offers: (1) non-emergency transportation management services to state Medicaid programs, local government agencies, hospital systems, health maintenance organizations, private managed care organizations and commercial insurers, as well as to individuals with limited mobility, people with limited means of transportation, people with disabilities and Medicaid members (2) home- and community-based counseling services, which include home-based and intensive home-based counseling, workforce development, substance abuse treatment services, school support services and correctional services; (3) foster care and therapeutic foster care services; (4) case management, referral and monitoring services; and (5) social improvement, employment and welfare services to various international government bodies and corporations. Providence is unique in that it provides and manages its human services primarily in the client’s own home or in community based settings, rather than in hospitals or treatment facilities and provides its non-emergency transportation services through local transportation providers rather than an owned fleet of vehicles. The Company provides a range of services through its direct entities to approximately 59,900 and 250,500 human services and workforce development services clients, respectively, with approximately 19.5 million individuals eligible to receive the Company's non-emergency transportation services. Its workforce development services include 160 delivery sites spanning 10 countries. more— Providence Service Corporation Page 3 Non-GAAP Presentation In addition to the financial results prepared in accordance with US generally accepted accounting principles (GAAP) provided throughout this press release, the Company has provided EBITDA and Adjusted EBITDA, non-GAAP measurements. Providence’s management utilizes these non-GAAP measurements as a means to measure overall operating performance and to better compare current operating results with other companies within its industry. Details of the excluded items and a reconciliation of the non-GAAP financial measures to the most comparable GAAP financial measure are presented in the table below. The non-GAAP measures do not replace the presentation of our GAAP financial results. The Company has provided this supplemental non-GAAP information because the Company believes it provides meaningful comparisons of the results of Providence’s operations for the periods presented in this press release. The non-GAAP measures are not in accordance with, or an alternative for, GAAP and may be different from non-GAAP measures used by some other companies. Forward-Looking Statements This press release contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Words such as “believe,” “demonstrate,” “expect,” “estimate,” “forecast,” “anticipate,” “should” and “likely” and similar expressions identify forward-looking statements. In addition, statements that are not historical should also be considered forward-looking statements. Readers are cautioned not to place undue reliance on those forward-looking statements, which speak only as of the date the statement was made. Such forward-looking statements are based on current expectations that involve a number of known and unknown risks, uncertainties and other factors which may cause actual events to be materially different from those expressed or implied by such forward-looking statements. These factors include, but are not limited to, the global credit crisis, capital market conditions, the implementation of the healthcare reform law, state budget changes and legislation and other risks detailed in Providence’s filings with the Securities and Exchange Commission, including its Annual Report on Form 10-K for the fiscal year ended December 31, 2013 and Quarterly Report on Form 10-Q for the quarter ended March 31, 2014. Providence is under no obligation to (and expressly disclaims any such obligation to) update any of the information in this press release if any forward-looking statement later turns out to be inaccurate whether as a result of new information, future events or otherwise. financial tables to follow Providence Service Corporation Page 4 TheProvidence Service Corporation Consolidated Statements of Income (in thousands except share and per share data) (UNAUDITED) Three months ended Six months ended June 30, June 30, Revenues: Non-emergency transportation services $ 216,296 $ 197,883 $ 414,373 $ 391,016 Human services 98,822 89,754 190,148 178,108 Workforce development services 28,835 - 28,835 - Total revenues 343,953 287,637 633,356 569,124 Operating expenses: Cost of non-emergency transportation services 196,397 182,931 371,627 359,615 Client service expense 88,364 76,296 173,112 151,813 Workforce development service expense 24,423 - 24,423 - General and administrative expense 16,163 12,731 29,780 25,183 Depreciation and amortization 5,143 3,734 8,871 7,464 Asset impairment charge - 492 - 492 Total operating expenses 330,490 276,184 607,813 544,567 Operating income 13,463 11,453 25,543 24,557 Other expense: Interest expense, net 1,261 1,689 2,846 3,439 Income before income taxes 12,202 9,764 22,697 21,118 Provision for income taxes 5,530 3,888 9,738 8,564 Net income $ 6,672 $ 5,876 $ 12,959 $ 12,554 Earnings per share: Basic $ 0.47 $ 0.44 $ 0.93 $ 0.95 Diluted $ 0.46 $ 0.43 $ 0.91 $ 0.91 Weighted-average number of common shares outstanding: Basic 14,171,013 13,403,985 14,006,944 13,277,285 Diluted 14,453,964 13,680,911 14,306,898 14,912,861 more Providence Service Corporation Page 5 The Providence Service Corporation Consolidated Balance Sheets (in thousands except share and per share data) (UNAUDITED) June 30, December 31, Assets Current assets: Cash and cash equivalents $ 123,000 $ 98,995 Accounts receivable, net of allowance of $5.4 million in 2014 and $4.2 million in 2013 134,973 88,315 Other receivables 6,120 6,607 Prepaid expenses and other 29,737 11,831 Restricted cash 4,609 3,772 Deferred tax assets 460 2,152 Total current assets 298,899 211,672 Property and equipment, net 45,582 32,709 Goodwill 175,521 113,263 Intangible assets, net 112,304 43,476 Other assets 15,025 11,681 Restricted cash, less current portion 15,658 11,957 Total assets $ 662,989 $ 424,758 Liabilities and stockholders' equity Current liabilities: Current portion of long-term obligations $ 2,250 $ 48,250 Accounts payable 39,120 3,904 Accrued expenses 81,376 52,484 Accrued transportation costs 68,516 54,962 Deferred revenue 14,239 3,687 Reinsurance liability reserve 14,592 10,778 Total current liabilities 220,093 174,065 Long-term obligations, less current portion 189,350 75,250 Other long-term liabilities 66,351 15,359 Deferred tax liabilities 10,404 9,447 Total liabilities 486,198 274,121 Commitments and contingencies Stockholders' equity Common stock: authorized 40,000,000 shares; $0.001 par value; 15,838,742 and 14,477,312 issued and outstanding (including treasury shares) 15 14 Additional paid-in capital 214,195 194,363 Accumulated deficit ) ) Accumulated other comprehensive income (loss), net of tax 959 ) Treasury shares, at cost, 1,013,519 and 956,442 shares ) ) Total Providence stockholders' equity 176,824 143,676 Non-controlling interest ) 6,961 Total stockholders' equity 176,791 150,637 Total liabilities and stockholders' equity $ 662,989 $ 424,758 more Providence Service Corporation Page 6 The Providence Service Corporation Consolidated Statements of Cash Flows (in thousands) (Unaudited) Six months ended June 30, Operating activities Net income $ 12,959 $ 12,554 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 4,908 3,873 Amortization 3,963 3,591 Provision for doubtful accounts 1,089 1,608 Stock based compensation 1,400 1,745 Deferred income taxes 207 2,194 Amortization of deferred financing costs 410 523 Excess tax benefit upon exercise of stock options ) ) Asset impairment charge - 492 Other non-cash charges ) 85 Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable ) 1,856 Other receivables 487 (5 ) Restricted cash 205 ) Prepaid expenses and other ) ) Reinsurance liability reserve 4,648 4,718 Accounts payable and accrued expenses 7,172 15,718 Accrued transportation costs 13,554 ) Deferred revenue ) ) Other long-term liabilities ) ) Net cash provided by operating activities 18,275 30,077 Investing activities Acquisitions, net of cash acquired ) - Purchase of property and equipment ) ) Net increase in short-term investments (9 ) ) Restricted cash for reinsured claims losses ) ) Net cash used in investing activities ) ) Financing activities Repurchase of common stock, for treasury ) ) Proceeds from common stock issued pursuant to stock option exercise 9,150 6,649 Excess tax benefit upon exercise of stock options 2,346 640 Proceeds from long-term debt 115,000 - Repayment of long-term debt ) ) Debt financing costs ) - Capital lease payments and other (8 ) (5 ) Net cash provided by financing activities 77,787 330 Effect of exchange rate changes on cash 629 ) Net change in cash 24,005 18,111 Cash at beginning of period 98,995 55,863 Cash at end of period $ 123,000 $ 73,974 more Providence Service Corporation Page 7 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Adjusted EBITDA (in thousands) (Unaudited) Three months ended Six months ended June 30, June 30, Net income $ 6,672 $ 5,876 $ 12,959 $ 12,554 Interest expense, net 1,261 1,689 2,846 3,439 Provision for income taxes 5,530 3,888 9,738 8,564 Depreciation and amortization 5,143 3,734 8,871 7,464 EBITDA 18,606 15,187 34,414 32,021 Acquisition related costs 2,496 - 4,325 - Integration and restructuring costs 101 101 Asset impairment charge - 492 - 492 Payments related to termination of executive officers, net (a) - - 511 - Adjusted EBITDA $ 21,203 $ 15,679 $ 39,351 $ 32,513 (a) Net of benefit of forfeiture of stock based compensation. ###
